
	

113 HR 1756 IH: Deployed Troops Support Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1756
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Posey introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the Secretary of Defense to transport to any
		  country, without charge, supplies that have been furnished by a nonprofit
		  organization and that are intended for distribution to members of the Armed
		  Forces, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deployed Troops Support Act of
			 2013.
		2.Transportation of
			 supplies to members of the Armed Forces from nonprofit organizations
			(a)In
			 generalChapter 20 of title
			 10, United States Code, is amended by inserting after section 402 the following
			 new section:
				
					403.Transportation
				of supplies from nonprofit organizations
						(a)Authorization of
				transportationNotwithstanding any other provision of law,
				and subject to subsection (b), the Secretary of Defense may transport to any
				country, without charge, supplies that have been furnished by a nonprofit
				organization and that are intended for distribution to members of the armed
				forces. Such supplies may be transported only on a space available
				basis.
						(b)Limitations(1)The Secretary may not
				transport supplies under subsection (a) unless the Secretary determines
				that—
								(A)the transportation of the supplies is
				consistent with the policies of the United States;
								(B)the supplies are suitable for
				distribution to members of the armed forces and are in usable condition;
								(C)there is a legitimate need for the
				supplies by the members of the armed forces for whom they are intended;
				and
								(D)adequate arrangements have been made
				for the distribution and use of the supplies.
								(2)ProceduresThe
				Secretary shall establish procedures for making the determinations required
				under paragraph (1). Such procedures shall include inspection of supplies
				before acceptance for transport.
							(3)PreparationIt shall
				be the responsibility of the nonprofit organization requesting the transport of
				supplies under this section to ensure that the supplies are suitable for
				transport.
							(c)DistributionSupplies
				transported under this section may be distributed by the United States
				Government or a nonprofit organization.
						(d)Definition of
				nonprofit organizationIn this section, the term nonprofit
				organization means an organization described in section 501(c)(3) of
				the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of
				such Code.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 20 of such title is amended by inserting
			 after the item relating to section 402 the following new item:
				
					
						403. Transportation of supplies from
				nonprofit
				organizations.
					
					.
			
